DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2 that corresponds to claims 1-9 and 12-13, in the reply filed on 09/10/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1 and 3, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2 and 5 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Wang et al. (US 20200213708; “Wang” hereinafter).

Regarding claim 2, Wang (figs. 1-11) discloses wherein the first portion (120) has a first slot (121), a first rack (122) is formed at a single side of the first slot (fig. 2), the second portion (130) has a second slot (131) overlapped with the first slot (131) (“The first end portion 120 and the second end portion 130 are overlapped with each other”, Par. [0033]), and a second rack (132) parallel to the first rack is formed at a side of the second slot opposite to the single side (fig. 2), the adjustment assembly -2-Customer No.: 31561Docket No.: 86018-US-PAcomprising: a driven gear (shaft set 300 that comprises of gears 320, 330 or 311) disposed in the first slot and the second slot and engaged with the first rack and the second rack to drive the first strap and the second strap to move relative to each other (Par. [0036]); a knob (520); and a transmission member (550 and 551) adapted to couple the driven gear and the knob to rotate the driven gear by rotating the knob (fig. 3).
Regarding claim 5, Wang (figs. 1-11) discloses wherein the driven gear (300) comprises a positioning hole (312), and the transmission member (550 and 551) is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hsing-Chi (US5357654; “Chi” hereinafter).
Regarding claim 3, Wang discloses the head-mount device as claimed in claim 2.
Wang does not disclose wherein the adjustment assembly further comprises a one-way motion mechanism coupled to the knob and configured to restrict the knob to rotate in a single direction.
Chi (figs. 2-7) teaches wherein the adjustment assembly (fig. 4) comprises a one-way motion mechanism coupled to a knob (7) and configured to restrict the knob to rotate in a single direction (“The front end of protruding pin(811) has a unidirectional inclined plane(811a) permits the unidirectional pass of adjusting knob(7) such as clockwise rotation”, Co. 3: lines 11-34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Wang to incorporate a one-way motion mechanism coupled to the knob as taught by Chi because such modification prevent the adjustment assembly from accidently turning and relaxing the 
Regarding claim 5,  Wang in view of Chi (relied on Chi, figs. 2-7) discloses wherein the one-way motion mechanism comprises a ratchet (7) and a pawl (811) coupled to each other and respectively disposed at the knob and a case (3). 

Allowable Subject Matter
Claims 6-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2 and 5, and a combination of limitations that wherein the switching assembly is configured to be adapted to push the transmission member to move along an axial direction of the positioning hole such that the transmission member leaves the positioning hole to be disengaged from the driven gear. None of the reference art of record discloses or renders obvious such a combination.
Claims 7-9 and 11-12 are objected as being dependent on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                        
/Sagar Shrestha/           Examiner, Art Unit 2841